--------------------------------------------------------------------------------

Exhibit 10.2
AMENDMENT TO CONSULTING AGREEMENT


This Amendment to the Consulting Agreement (“Amendment”), effective as of April
22, 2009 is entered into by and between PACIFIC ASIA PETROLEUM, INC.
(successor-in-interest to Advanced Drilling Services, LLC (“ADS”)), a Delaware
corporation (herein referred to as the “Company”), Liviakis Financial
Communications, Inc., a California corporation (herein referred to as the
“Consultant”), and Michael Bayes, an employee of Consultant.


WITNESSETH:


WHEREAS, the Company and Consultant entered into a Consulting Agreement
effective March 10, 2005 (the “Consulting Agreement”), concerning the engagement
of Consultant as an investor relations firm; and


WHEREAS, the parties wish to amend the Consulting Agreement so that Consultant
shall continue to provide its investor relations services to the Company and the
Company has agreed to provide additional consideration for such continued
service;


NOW, THEREFORE, in consideration of the mutual covenants and agreements
hereinafter set forth, the parties hereto agree as follows:


 
1.
All references to “Company” contained in the Consulting Contract shall be deemed
to mean “Pacific Asia Petroleum, Inc., a Delaware corporation.”



 
2.
Section 1 of the Consulting Agreement is amended and restated in its entirety to
read as follows:



“Term of Consultancy.  The Company hereby agrees to retain the Consultant to act
in a consulting capacity to the Company, and the Consultant hereby agrees to
provide the services specified herein to the Company through May 7, 2011 (the
“Term”), unless earlier terminated as set forth herein.”


 
3.
Section 4(a), (b) and (c) of the Consulting Agreement are amended and restated
in their entirety to read as follows:



“a)           For undertaking this engagement, the Company agrees to issue the
following shares of the Company’s Common Stock (“Shares”) to the Consultant and
Michael Bayes, subject to Board approval, as follows:


 
i.
Seven hundred ninety thousand (790,000) Shares to the Consultant as soon as
reasonably practicable following the effective date of this Amendment (the
“Consultant Grant”); and


 
- 1 -

--------------------------------------------------------------------------------

 

 
ii.
Seventy nine thousand (79,000) Shares to Michael Bayes as soon as reasonably
practicable following the effective date of this Amendment (the “Bayes Grant”).



b)           Each grant of Shares set forth in Section 4(a) above shall be
granted by the Company at a price equal to the fair market value per share of
the Shares as determined by the Board of Directors of the Company as of the date
of grant, with the sole consideration for the issuance of such Shares being the
agreement by Consultant to provide the services to the Company as set forth
herein.


c)           At the time of each Share grant, each of the Consultant and Michael
Bayes shall enter into a Subscription Agreement for Shares in substantially the
form attached hereto as Exhibit A.”


 
4.
Section 9 of the Consulting Contract is amended and restated in its entirety to
read as follows:



“The Company may terminate this Agreement at any time by sending written notice
thereof to the Consultant on or before such date.  If the Company terminates
this Agreement, the Company shall have no further liability or obligation to the
Consultant or Mr. Bayes under this Agreement.”


 
5.
Except to the extent modified hereby, the Consulting Agreement shall remain in
full force and effect.



 
6.
This Amendment shall be binding upon and inure to the benefit of the parties and
their successors and assigns.



IN WITNESS WHEREOF, the parties have caused the Amendment to be executed as of
the date and year first referenced above.




“The Company”                                        PACIFIC ASIA PETROLEUM,
INC.




Date:  4/22/09                                        By: /s/ Frank C.
Ingriselli                                                                                       
Frank Ingriselli, President




“The Consultant”                                      LIVIAKIS FINANCIAL
COMMUNICATIONS, INC.




Date:  4/24/09                                        By: /s/ John
Liviakis                                                                                              
John Liviakis, President
 


Date:  4/24/09                                        /s/ Michael
Bayes­                                                                                                 
Michael Bayes





 
- 2 -

--------------------------------------------------------------------------------

 
